IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


S & R COAL COMPANY,                           : No. 636 MAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
RAUSCH CREEK LAND, L.P.,                      :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.



      Mr. Justice Eakin did not participate in the decision of this matter.